Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Robb S. Chase
(“Employee”) and PAPA JOHN’S INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of Delaware (“Company”), as of the 25th day
of August, 2006.

W I T N E S S E T H:

WHEREAS, Company desires to hire and employ Employee, and Employee desires to be
employed by Company, pursuant to the terms and conditions hereinafter provided.

WHEREAS, Employee’s position with the Company requires that Employee be trusted
with extensive responsibility and confidential information of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the Company and the Employee (individually, a
“Party”; together, the “Parties”), intending to be legally bound, agree as
follows:

Section 1:              Employment and Term

1.1           Employment.  Company agrees to and does hereby employ Employee,
and Employee agrees to and does hereby accept employment by Company, on the
terms and subject to the conditions set forth in this Agreement effective as of
the Effective Date.

1.2           Term of Employment.  Employee shall be and is hereby employed by
Company commencing on September 5, 2006 (the “Effective Date”) and continuing
until termination of employment as provided for in Section 7 of this Agreement
(the “Term”). The parties agree that discussions concerning the possible renewal
of this Agreement will begin in the third year of the Term.

1.3           Standard of Services Required.  Employee shall (a) devote his full
business time and energy to the business and affairs of the Company and any
additional gainful employment shall not be undertaken without first notifying
and obtaining approval from the Board of Directors of Company; (b) perform his
duties hereunder diligently and to the best of his ability; (c) use his best
efforts, skills and abilities to promote the Company’s interests; (d) reside in
the Louisville, Kentucky area; and (e) perform such other duties and services
for the Company as may be required of him by virtue of his position, or as
directed by the CEO or the Board of Directors of the Company (the “Board”). 
Employee agrees to comply, and cause the Company to comply, with all applicable
governmental regulations and guidelines which relate to Company products,
services, methods and technologies with which Employee’s duties and services are
related.  Employee also agrees to comply fully with all policies and practices
of the Company.  The Company recognizes Employee’s position as a Director of
Sleeman’s Breweries and agrees that service on that Board or local charitable or
philanthropic boards will not be construed as a violation of this provision, so
long as such service is reasonable in scope and dedication of time.  The Company
agrees that during the Term, Employee will not be required to relocate his
permanent residence from the Louisville, KY area without his prior consent.

1.4           Position and Duties.  Employee shall serve in the position
identified on Schedule A attached hereto  and incorporated by reference herein
(or such other position of similar responsibility as may be assigned by  the 
CEO or the Board).  Employee shall at all times report to, and his business
activities shall at all times be subject to the direction and control of the CEO
and the Board.  Employee’s duties and services include, but are not limited to,
those matters identified on Schedule A.


--------------------------------------------------------------------------------


Section 2:              Compensation and Benefits

2.1           Compensation.  During the term of Employee’s employment by the
Company pursuant to this Agreement, Company shall pay Employee compensation and
provide Employee with benefits as follows:

2.1.1        Base Salary.  In consideration of the duties and services to be
rendered by Employee to Company, Company will pay to Employee a salary (“Base
Salary”) in the amount identified as such on Schedule A hereto.  Base Salary
shall be payable on a weekly basis or as the Company’s pay practices shall be
established or modified from time to time.  Base Salary payments shall be
subject to all applicable Federal, state and local withholding, payroll and
other taxes.

2.1.2        Bonus.  Employee will be eligible to receive annual bonus payments
in an amount and under those terms and conditions described on Schedule A. 
Bonus payments shall be subject to all applicable Federal, state and local
withholding, payroll and other taxes.  Employee shall also be entitled to
participate in the Company’s Long Term Incentive Program (“LTIP”) under the
terms, conditions, contingencies and vesting criteria applicable to Employee on
the date of execution of this Agreement and as amended from time to time by the
Compensation Committee or the Board.  A copy of the LTIP plan presently in place
has been provided to Employee.  Company represents that there are no material
changes to that plan presently under consideration.

2.2           Employee Benefit Plans.  During the term of his employment with
Company, Employee shall be entitled to (a) four weeks vacation (b) such sick,
holiday and other absences consistent with Company’s policies as established and
modified from time to time by the Board; (c) such hospitalization and major
medical insurance benefits as are, from time to time, maintained and modified by
Company for its employees.  Employee’s entitlement to, and participation in,
such benefit plans shall be subject to the same eligibility requirements and
cost assessment policies as shall apply to other employees who are eligible to
participate therein.  Vacation or other paid time off which is not used in any
year may accrue in accordance with Company policy. Company shall not be liable
for any such benefits not used by Employee prior to the termination of his
employment with Company.

2.3           Employee Expenses.  Company agrees that it will reimburse Employee
for all reasonable business expenses incurred by him during the term of
Employee’s employment hereunder, provided that such expenses be incurred in
connection with the performance by Employee of his duties hereunder and are
incurred and accounted for by Employee in accordance with Company’s policies as
established for its employees.

Section 3:              Confidentiality and Non-Disclosure

3.1           Non-Disclosure of Confidential Information.  Employee acknowledges
that during his employment by Company, Employee shall have access to and
possession of information which (a) is proprietary and confidential; (b) belongs
to and represents the sole and exclusive property of the Company and/or its
affiliates; and (c) is a unique asset integral to the Business of the Company
for which the Company has paid a substantial amount, and the use or disclosure
of which contrary to the requirements of this Agreement would cause the Company
irreparable harm and damage.  Except as otherwise provided for in this
Agreement, as may be required by law, or as authorized in writing by Company and
for its benefit, or as required in the performance of his duties hereunder, (a)
Employee will not at any time, whether during or after the termination or
cessation of Employee’s employment, disclose, distribute, or disseminate to any
person, firm, partnership, joint venture, corporation, limited liability
company, or other entity (“Person”), or make public, any Confidential
Information (as defined below); and (b) Employee will keep strictly confidential
all matters and information entrusted to the Employee

2


--------------------------------------------------------------------------------


and shall not use or attempt to use any such Confidential Information in any
manner which may injure or cause loss, or may be calculated to injure or cause
loss, whether directly or indirectly, to Company.

3.2           Nature and Definition of “Confidential Information”. 
“Confidential Information” means and includes any and all of the following,
whether or not patentable, registrable or otherwise susceptible to protection
under federal, state or foreign patent, trademark, copyright and other laws:

3.2.1        intellectual property, inventions, concepts, discoveries,
improvements, inventions, methods, information, processes, practices,
specifications, techniques, products, devices, technologies, data, know-how, and
other proprietary rights;

3.2.2        designs, drawings, photographs, graphs, samples, sketches,
compositions, computer software and database technologies and applications,
computer software and programs (including object code and source code), and
related documentation to all of the above;

3.2.3        any trade secrets concerning the Business or affairs of the
Company, financial, and operating information, service specifications and
concepts, marketing plans, budgets, the names and terms of employment of key
personnel, strategies, customer lists, pricing policies and lists, services, and
procedures; and

3.2.4        notes, analyses, studies, summaries and other material prepared by
or for Company containing or based on, in whole or in part, any information
included in the foregoing.

3.2.5        “Confidential Information” shall not include (i) information which
the Employee already had in his possession without confidential limitation at
the time of disclosure by the Company; (ii) information known or that becomes
known to the general public without breach of this Agreement by the Employee;
or, (iii) information that is received rightfully and without confidential
limitation by the Employee from a third party.

3.3           Permitted Disclosure.  If Employee is required by deposition,
interrogatories, requests for information or documents, subpoena, civil
investigative domain or other legal process to disclose all or any part of any
Confidential Information, Employee will first provide Company with prompt notice
of such requirement, as well as notice of the terms and circumstances
surrounding such requirements, so that Company may seek an appropriate
protective order or waive compliance with the provisions of this Agreement in
writing.  In any event, Employee may only disclose that portion of such
Confidential Information as he is advised in writing by his and the Company’s
legal counsel as being required to be disclosed.

3.4           Destruction or Return on Termination.  Upon termination of
Employee’s employment hereunder, Employee shall, upon request of Company, return
to Company all writings and materials comprising any part of the Confidential
Information without retaining any copies, extracts or other reproductions
thereof; and, to the extent not returned to Company, Employee will certify in
writing to Company any such materials or writings which were destroyed by him.

Section 4:              Ownership of Employee Inventions

4.1           Inventions and Related Matters.  Employee agrees that Company
shall have sole and exclusive ownership rights in any conception, ideas,
invention, improvement, or know-how (whether or not patentable) arising out of,
resulting from, or derivative of Employee’s duties and services as an employee
of Company or undertaken within the scope of Employee’s duties hereunder.  Any
resulting or derivative rights, including patent, trademark, service mark or
other rights, shall be and become the exclusive

3


--------------------------------------------------------------------------------


property of Company and Company shall be exclusively entitled to the entire
right, title and interest existing with respect hereto.  In furtherance thereof,
at Company’s request, Employee agrees to convey and assign to Company the entire
right, title and interest of Employee, if any, in and to any conceptions, ideas,
inventions, improvements, or know-how which arise out of, result from, or are
derivative of, Employee’s duties and services as an employee of Company or
undertaken within the scope of his duties hereunder.

4.2           Original Works.  Any work subject to protection under applicable
copyright laws (including, but not limited to, software code and applications),
whether published or unpublished, created by Employee in connection with or
during the performance of his duties or services hereunder shall be considered a
work made for hire to the fullest extent permitted by law, and all right, title
and interest therein, including the worldwide copyrights, shall be the sole and
exclusive property of Company as the employer and party specially commissioning
such work.  In the event that any such copyrightable work or portion thereof
shall not be legally qualified as a work made for hire or shall subsequently be
so held, Employee agrees to properly convey to Company the entire right, title
and interest in and to such work or portion thereof, including but not limited
to the worldwide copyrights, extensions of such copyrights, and renewal
copyrights therein, and further including all rights to reproduce the
copyrighted work, to prepare derivative works based on the copyrighted work, to
distribute copies of the copyrighted work, to display the copyrighted work, and
to register the claim of copyright therein and to execute any and all documents
with respect hereto.

4.3           Employee Assistance.  Employee agrees (a) to disclose to Company
in writing any matters created or authored by him which are, or are intended to
be, the property of Company pursuant to the provisions of this Section 4; (b) to
assign to Company without additional compensation all of Employee’s rights, if
any, therein; and (c) to execute and deliver to Company such applications,
assignments and other documents as Company may reasonably request in order to
apply for and obtain patents, copyrights, or other registrations with respect
thereto.

Section 5:              Employee’s Conduct; Non-Contravention

5.1           Employee’s Conduct.  In order to maintain and enhance Company’s
standing and integrity in the business community, the business and personal
conduct of Employee shall be totally professional and above reproach; and
Employee shall at all times observe the highest standards of professionalism and
courtesy in Employee’s behavior with the public, colleagues, employees,
customers and competitors.

5.2           Non-Contravention.  Employee represents and warrants that he is
under no obligation to, and/or no conflict or non-compete agreements or
understandings exist with, any person which are in any way inconsistent with, or
which impose any restriction upon, Employee’s acceptance of employment under
this Agreement with the Company.  Employee is not in default under, or in breach
of, any agreement requiring Employee to preserve the confidentiality of any
information, client lists, trade secrets or other confidential information; and
neither the execution and delivery of this Agreement nor the performance by
Employee of Employee’s obligations under this Agreement will conflict with,
result in a breach of, or constitute a default under, any employment or
confidentiality agreement to which Employee is a party or to which Employee may
be subject.

4


--------------------------------------------------------------------------------


Section 6:               Non-Competition and Non-Solicitation

6.1           Acknowledgments by Employee.  Employee acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual and intellectual character; (b) Company’s Business is, or is expected to
be, international in scope, Company’s processes and technologies having wide
application throughout the world; (c) Company competes with persons having
access to markets and capital similar or superior to that possessed by the
Company; (d) the restrictive covenants applicable to Employee will not prevent
Employee from obtaining other gainful employment after separating from Company;
(e) the provisions of this Section are reasonable and necessary in order to
protect Company’s Business; and (f) Employee has consulted with, or been advised
by the Company that he should consult with, an independent legal counsel
concerning the undertakings of the Employee set forth in, and the provisions of,
this Agreement.

6.2           Covenants of Employee.  In consideration of the foregoing
acknowledgments by Employee, and in consideration of the compensation and
benefits to be paid or provided to Employee by Company, Employee covenants and
agrees that he will not, directly or indirectly:

6.2.1        during the period of, and except in the course of, his employment
hereunder, and for three (3) years after termination of employment hereunder, on
behalf of himself or any person, engage or invest in, solicit investment in,
own, manage, operate, finance, control, be employed by or associated with,
provide services or advice to, be a director of, or participate in the
ownership, management, operation, or development of, or otherwise be associated
or connected with, [a] any pizza restaurant chain with 200 or more restaurants
which directly or indirectly operates restaurants serving pizza which are
competitive with the Company or its affiliates, [b] any food service
manufacturing and/or distribution business which serves any pizza restaurant
chains with 200 or more restaurants and which are competitive with the Company
at any time during Employee’s tenure with the Company, or [c] any other food or
restaurant business which the Company may develop or acquire during Employee’s
tenure with the Company and with which the Employee has had direct involvement;
provided, however, that nothing herein will preclude Employee from owning and
holding not more than one percent (1%) of any class of securities of any
enterprise if such securities are listed on any national or regional exchange or
have been registered under Section 12(g) of the Securities Act of 1934; or

6.2.2        without the prior written consent of Company, during the period of,
and except in the course of, his employment hereunder, and for three (3) years
after termination of employment hereunder solicit any of Company’s contractors,
employees or other related parties or any of the Company’s suppliers if the
intent or result of such solicitation will have a negative impact upon the
Company.

6.2.3        except on behalf of the Company, whether for the Employee’s account
or for the account of any other person, at any time during the period of his
employment hereunder, and for three (3) years after termination of employment
hereunder, solicit for the benefit of any business which directly or indirectly
operates pizza restaurants the patronage of any person if such person is a
customer or prospective customer of the Company, or was a customer of the
Company during any time within 12 months prior to termination of employment,
whether or not Employee had personal contact with such person during the term of
his employment by the Company.

5


--------------------------------------------------------------------------------


Section 7:              Termination

7.1           Termination by the Company.  Employee’s employment with Company
under this Agreement, and Employee’s rights to compensation and benefits under
this Agreement or otherwise, shall terminate (except as otherwise herein
provided) as follows:

7.1.1        Death or Disability.  This Agreement and Employee’s engagement
hereunder shall terminate upon the death of Employee.  If Employee becomes
substantially unable to perform the essential duties and functions of his
position under this Agreement with or without reasonable accommodation for a
period of one hundred and eighty (180) consecutive days or more during the Term
because of a disability or any medically determinable physical or mental
impairment, Company may, at its election, terminate Employee’s employment
hereunder and all of Company’s obligations relating thereto, including any
obligations it may have under this Agreement, by giving Employee ten (10) days
prior written notice.  Upon termination pursuant to this Section, Employee shall
not be entitled to any Base Salary, Bonus, LTIP, severance salary, or any other
benefits, except for amounts accrued and earned prior to the effective date of
termination and except for those, if any, required to be extended by applicable
law.

7.1.2        Termination By Company For “Cause”.  Company may, in its sole and
exclusive discretion, immediately and unilaterally, terminate Employee’s
employment hereunder for “cause” at any time.  Termination shall be for “cause”
if it is based on any of the following: (i) indictment or conviction of Employee
of any felony, or of any misdemeanor reasonably determined by the Company to
involve moral turpitude; (ii) Employee’s acts or omissions involving willful or
intentional malfeasance or misconduct that is, or may reasonably be expected to
be, injurious to the Company, its business, reputation, prospects, or otherwise;
(iii) commission of any act of fraud or embezzlement against Company; (iv) after
having obtained the appropriate work visa, inability to legally perform his
duties in the United States, including but not limited to, failure to retain
appropriate work visas, so long as such failure was not due to malfeasance or
non-feasance by the Company in its assistance to Employee in retaining the same;
(v) after having obtained the appropriate visas permitting he and his immediate
family to do so, failure to relocate to the Louisville, Kentucky area within the
time allowed by this Agreement; (vi) failure to operate substantially within the
budget of the Company as adopted by the Board, so long as such failure was
within the reasonable control of Employee; and (vii) any act or omission by
Employee constituting a material breach of Employee’s obligations under this
Agreement which act or omission is either not capable of being remedied, or, is
not remedied within ten (10) days of notice from the Company of the material
breach.  In the event of a termination for “cause” pursuant to the provisions of
this Section, Employee shall not be entitled to any Base Salary, Bonus, LTIP,
severance salary, or any other benefits, except for amounts accrued prior to the
effective date of termination and except for those, if any, required to be
extended by applicable law.

7.1.3        Termination By Company Without “Cause”.  The Company may, in its
sole and exclusive discretion, immediately and unilaterally, terminate the
Employee’s employment hereunder at any time without cause by giving Employee ten
(10) days’ advance written notice of Company’s election to terminate.  Employee
shall not thereafter be entitled to any Base Salary, Bonus, Vacation pay or any
other benefits, except for the following:

7.1.3.1               those benefits, if any, required to be extended by
applicable law;

7.1.3.2               during the first 18 months of this Agreement, an amount
equal to $712,500;

7.1.3.3               during the balance of this Agreement, an amount equal to
$475,000;

6


--------------------------------------------------------------------------------


7.1.3.4               during the Term, in the event Employee is required to
report to a CEO other than Nigel Travis on a permanent basis, Employee may
terminate his employment with Company and, in such event, receive the amounts
contemplated by Sections 7.1.3.1 thru 7.1.3.3, as appropriate;  and

7.1.3.5               during the Term, reimbursement for reasonable one-way
travel expenses for Employee and his direct family, as well as reasonable
expenses incurred in the sale of the Employee’s house and moving of the
Employee’s household goods from the United States to Canada.

7.2           Termination By Employee.  Employee may, immediately and
unilaterally, terminate his employment hereunder at any time by giving the
Company ten (10) days’ advance written notice of Employee’s election to
terminate.  Upon termination by Employee, Employee shall not be entitled to any
further Base Salary, Bonus, LTIP, severance salary or any other benefits, except
for amounts accrued prior to the effective date of termination and except for
those, if any, required to be extended by applicable law.

7.3           Effect of Termination.  Upon termination of Employee’s employment
hereunder, the obligations and commitments of Employee set forth in Sections 3
and 6, and the provisions of Sections 4, 8 and 9, shall continue in effect and
survive termination.

Section 8:              Notice

Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
therefor; two days after being sent by Federal Express or similar overnight
delivery; or three days after being mailed registered or certified mail, postage
prepaid, to a Party hereto at the address set forth beneath such Party’s
signature below, or to such address as such Party shall give by notice hereunder
to the other Party to this Agreement.

Section 9:              Miscellaneous

9.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the Commonwealth of Kentucky and the
laws of the United States.  No conflicts of law or similar rule or law that
might refer the governance and construction of this Agreement to the laws of
another state, republic or country shall be considered.

9.2           Dispute Resolution.  Pursuant to the Federal Arbitration Act, any
claim or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement, or statutory or common law disputes arising out
of the employment relationship and/or its termination, including, without
limitation, all Title VII, FMLA, FLSA, ADEA, ADA and ERISA claims, must be
brought as a claim in arbitration under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect (“AAA
Rules”).  Any such arbitration proceeding must be heard in Louisville, Kentucky,
and will be governed by the AAA Rules.  The arbitrator shall be governed by the
laws as would apply in any federal court within the Commonwealth of Kentucky. 
The decision of the arbitrator would be final and binding and all expenses of
the arbitrator and arbitration would be borne equally by the Company and the
Employee.  Each of the Parties hereto consents to the application of AAA Rules
and waives any objection as to venue or jurisdiction.  Process in any action or
proceeding referred to in the preceding sentence may be served on any Party
anywhere in the world.  Notwithstanding anything in the foregoing to the
contrary, the Company and Employee agree that before instituting formal
proceedings under the AAA Rules, the aggrieved party must submit the claim or
dispute to non-binding

7


--------------------------------------------------------------------------------


mediation.  The selection of the mediator would be the prerogative of the
aggrieved party and the costs of such mediation would be shared equally by the
Company and the Employee.

9.3           Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be unenforceable for any reason, such
provision shall be deemed to be severable, and this Agreement shall otherwise
continue in full force and effect.  Any provision of this Agreement held invalid
or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid or unenforceable.

9.4           Assignments; Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, including
any entity which acquires all or substantially all of the Company’s assets to
which the Company’s rights and obligations hereunder are assigned.  This
Agreement shall be binding upon and inure to the benefit of the Employee and his
personal representatives, but the obligations undertaken herein by Employee
shall not and may not be transferred or assigned and any purported transfer or
assignment thereof shall be null and void ab initio.

9.5           Entire Agreement; Modifications.  This Agreement contains the
entire agreement and understanding of the Parties with respect to the subject
matter hereof, supersedes any prior agreements and understandings with respect
thereto, and cannot be modified, amended or waived, in whole or in part, except
in writing signed by the Party or Parties to be charged.  Any such purported
modification, amendment or waiver shall be null and void absent such writing.

9.6           Waivers.  A discharge of the terms of this Agreement shall not be
deemed valid unless by full performance by the Parties or unless corroborated by
a writing signed by the Parties.  A waiver by Company of any breach by Employee
of any provision or condition provided for in this Agreement to be performed or
observed by Employee shall not be deemed a waiver of any similar or dissimilar
provisions or conditions at the same or any prior or subsequent time.  The
Parties covenant and agree that if a Party fails or neglects for any reason to
take advantage of any of the terms, remedies or rights provided for in this
Agreement or under applicable law, such failure or neglect shall not be deemed a
waiver of any such terms, remedies or rights subsequently arising, or as a
waiver of any of the terms, covenants or conditions of this Agreement or the
requirement for performance or observance thereof.  None of the terms, covenants
and conditions of this Agreement may be waived by a Party except in a writing
signed by such Party.

9.7           Expense of Enforcement.  If, as a consequence of any dispute
arising under or with regard to this Agreement or its performance, any Party
shall be required to retain the services of legal counsel or to initiate any
proceeding, it is understood that each Party shall be required to bear their own
costs, including attorney fees, filing fees, or any other costs associated with
the proceeding.

9.8           Remedies and Enforcement.  If there should occur any breach or
threatened breach by Employee of any of the covenants, restrictions or
requirements set forth in Sections 3, 4 or 6 of this Agreement, Employee
acknowledges and agrees that Company’s remedies at law are or may be inadequate
to redress the same and Company shall be entitled to seek an injunction,
restraining order, specific performance or enforcement or other equitable relief
in regard thereto, notwithstanding the provisions of Section 9.2 above.

9.9           Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE A JURY TRIAL IN
ANY PROCEEDING OR LITIGATION WITH RESPECT TO THIS AGREEMENT.

8


--------------------------------------------------------------------------------


9.10         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original but all of which
together shall constitute one and the same agreement.

9.11         This Agreement supplements and supercedes any earlier agreement
entered into or agreed to either verbally or in writing concerning Employee’s
employment with the Company.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement at
Louisville, Kentucky on the respective dates shown beneath their signatures
below, but effective as of the Effective Date.

EMPLOYEE:

 

 

 

 

 

/s/ Robb S. Chase

 

 

ROBB S. CHASE

 

Date: August 25, 2006

 

Employee Notice Address:

 

130 Baby Point Road

 

Toronto, Ontario

 

M6S 2G3

 

 

 

 

 

COMPANY:

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Nigel Travis

 

 

Name:

NIGEL TRAVIS

 

 

Title:

President & CEO

 

 

Date: August 25, 2006

 

Company Notice Address:

 

ATTN: General Counsel

 

2002 Papa Johns Boulevard

 

Louisville, Kentucky 40299-2334

 

9


--------------------------------------------------------------------------------


Schedule A

[Attached to and to be made a part of the Employment Agreement]

Name of Employee:

Robb S. Chase

 

 

Position/Title:

President, International Division

 

Duties:                   Employee shall report to, and be subject to the
supervision of, the CEO or the Board, and shall be responsible for directing and
leading all aspects of company’s international business, including strategic
direction, profit and loss, operations, marketing, training, development,
procurement and technical services in order to grow the business in units,
royalty fees and profits.  Without limiting the generality of the foregoing,
Employee’s responsibilities shall include those assigned to him from time to
time by the Company’s Chairman or Board, and, further, shall include the
following:

·                  Provide day-to-day leadership and management to company and
international team to aggressively grow restaurant units and royalties in an
amount deemed appropriate by the CEO and the Board. Spearhead the development,
communication and implementation of effective growth strategies.

·                  Collaborate with international management team to develop and
implement effective infrastructure of systems, processes, and team members to
appropriately support business growth.

·                  Ensure U.S.-based programs are appropriately adapted for
international markets.

·                  Serve as senior-level point person to resolve strategic
issues and problems with international franchisees, vendors, products, and
customers, which hinder growth and profits.

·                  Serve as international expert for Papa John’s and
collaboratively work with all to drive the Papa John’s brand, mission and
business objectives.

·                  Recruit, hire, lead, manage, motivate and develop high
performing management team; communicate expectations, address performance
issues, if needed, and take appropriate corrective action up to and including
separation.

Relocation Benefits:            Employee shall also be entitled to a one-time
reimbursement of relocation-related expenses in connection with relocation to
the Louisville, Kentucky area in an amount not to exceed $175,000, plus a
gross-up for income taxes, so long as the relocation is substantially underway
within twelve (12) months from the date that the visas referred to below are
obtained.  “Substantially underway” is defined, as a minimum, of having executed
a contract for the purchase of a primary residence in the Louisville, Kentucky
area.  In the event Employee voluntarily terminates his employment with the
Company during the first twelve (12) months of the Term, he will be required to
reimburse the Company for two-thirds (2/3’s) of the relocation-related sum paid
to Employee by the Company under this provision.   Employee will not be required
to make any reimbursement of relocation-related expenses to the Company under
any other circumstance.

Term of Agreement (“Term”):            Commencing on the Effective Date until
terminated in accordance with Section 7.

Base Salary:          $475,000.

i


--------------------------------------------------------------------------------




Bonus:  Employee shall be eligible to receive annual bonus payments in the
targeted amount of fifty percent (50%) of his annual base salary, so long as
certain performance criteria are met.  Such criteria shall be determined by the
CEO and approved by the Compensation Committee of the Board of Directors for
each year of the Term.  It is presently contemplated that seventy percent (70%)
of Employee’s potential bonus opportunity shall be based on meeting or exceeding
criteria related to international performance, and thirty percent (30%) of
Employee’s potential bonus opportunity shall be based on company-wide
performance.

Sign-On Bonus:    22,000 option shares vesting 1/3 upon his first anniversary,
1/3 upon his second anniversary, and 1/3 on his third anniversary.  All options
will have a five-year term and the proceeds of the exercise of all shares will
be subject to a three-month hold.

Stock Ownership:  Papa John’s also has minimum stock ownership guidelines for
its executives.  As President, International Division, Employee will be required
to own shares whose aggregate value equals or exceeds three times Employee’s
annual salary.  This ownership requirement must be accomplished in annual steps
of the value amount Employee is required to own under the annual ownership
benchmarks required of him by the Company in 2006.  Those benchmarks amount to
10%, 25%, 45%, 70% and 100% of the three times salary requirement.  The
determination as to whether Employee has met the benchmark amount shall be
measured on January 1 of each year with full ownership attained by December 31,
2011.  If annual benchmarks are not met, the Compensation Committee may, in its
sole and exclusive discretion, undertake those steps it deems appropriate to
correct Employee’s ownership deficiency, including, without limitation,
directing any bonus amounts Employee may earn toward the purchase or acquisition
of equity in the Company.  In the case of Employee, failure to meet the annual
benchmarks shall not be deemed to be cause for termination.

Visas & Visa Costs:  Company agrees to cover the costs (including legal
expenses) associated with obtaining and retaining 0-1 work visas for Employee
and his spouse, as appropriate, as well as visas for Employee’s direct family
members who will live with Employee in the Louisville, Kentucky area.

In the event that Employee’s visa referred to above is not obtained prior to the
Effective Date, the Company and Employee shall work together to implement a
temporary workaround that will enable the Employee to perform his duties from
Toronto, Canada, making such trips to Louisville, Kentucky as may be requested
by the Company and permitted by law.  The temporary workaround will remain in
place unless and until:  (a) the date upon which the visa is obtained;  (b) the
date upon which the workaround is terminated or modified by mutual written
agreement of the parties; or (c) if the visa cannot be obtained within twelve
months from the Effective Date, the date upon which this Agreement is terminated
by the Company in accordance with Section 7.1.3 provided, however, that the
amount due to the Employee pursuant to Section 7.1.3 shall be that amount
specified in Section 7.1.3.3 irrespective of the timing of the Company’s
decision to terminate this Agreement.

 

ii


--------------------------------------------------------------------------------